—Appeal from a judgment (denominated order) of Supreme Court, Erie County (Dillon, J.), entered May 16, 2002, which dismissed the CPLR article 78 petition seeking to annul a determination of respondents Town of Amherst and Town Board of Town of Amherst to rezone certain property.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court, Erie County, Dillon, J. Present — Green, J.P., Hurlbutt, Scudder, Burns and Hayes, JJ.